DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim to priority in Application No. JP2016-122309, filed June 21, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-3 and 5, as well as Claim 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high pressure" in claims 1 and 4 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets high pressure as a pressure suitable to induce a hydrogen gas and nickel sulfate-ammine complex solution reaction for leaching of nickel powder.
The term "normal pressure" in claim 4 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets normal pressure to be a pressure less than the high pressure vessel and a pressure adequate to induce solid-liquid separation (as suggested by Fig. 1 of the instant specification).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 20050211022 A) in view of Galiasso (cited by Applicant in IDS filed, February 25, 2020, US 4801432 A).

reacting a nickel sulfate-ammine complex solution with hydrogen gas under a high pressure in a reaction tank to obtain a nickel powder slurry containing nickel powder (“reductive precipitation of nickel by hydrogen from a nickel ammine complex in a high strength ammonia solution….involves the hydrogen reduction of…nickel ammine sulphate complex in a high strength ammonia solution to produce a metallic nickel product” [0001]; “solution…was charged into a…autoclave…heating applied…hydrogen gas was introduced to increase the pressure to 900 psi” [0063]) wherein 
the nickel powder slurry is discharged and transferred from the reaction tank in which the slurry containing nickel powder is produced (“precipitated metallic nickel was recovered from the resultant mixture” [0063]; one of ordinary skill in the art would appreciate that the reaction produce a slurry such that there is precipitated metallic nickel and solution; “metallic nickel recovered by the process is washed and solid nickel is recovered by convention means such as filtration” [0055]; see Fig. 2, slurry mixture leaves autoclave step and is filtered to separate solids and liquid from the slurry mixture).

	Roche is silent towards the details of removing the slurry from the autoclave, and does not explicitly disclose wherein the slurry is discharged through discharge piping; however it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as well known and efficient means to remove liquid comprising material from a vessel, especially an autoclave, such that one would not have to manually or physically transfer caustic material. 
Roche teaches supplying wash solution to the solid-liquid separation step, but does not however disclose wherein washing solution is supplied to the discharge piping, nor at a predetermined pressure. 
Galiasso teaches a method, and apparatus thereof, wherein a slurry from a pressure vessel is discharged through discharge piping to a separation tank and wherein the liquid filtrate is then recycled (“efficient, expeditious and effect method and apparatus for discharging particulate solid in admixture with fluid from a high pressure vessel” Col. 1, lines 40-43; “removing particulate solid in admixture…from a high pressure hydrogenation zone” Col. 50-52; “high pressure vessel…providing a discharge tube 
Galiasso further teaches wherein the recycled liquid or filtrate may be recycled back to the discharging pipe at a predetermined pressure in order to induce proper discharge of the slurry and help deagglomerate the slurry (“additional liquid feedstock is introduced via second inlet 22…force the catalyst out discharge tube 21…operative even when the catalyst is adhered…liquid pressure…breaks up the lumps of catalyst…significant advantage over procedures employed” Col. 5, lines 27-43; “special attention…control of differential pressure between separator 30 and the particulate…around 50-100 psig…adjusted stage-by-stage during the particulate withdrawal…flow rate in inlet 22” Col. 6, lines 28-35; “differential pressure…above this value...catalyst…damaged…solid carry over to second separator” Col. 6, lines 40-45). Galiasso further teaches wherein the solution may be used for flushing the lines (“liquid…separated from the slurry via line 33…for…recycling…liquid may be transferred…via line 42 to flush discharge line 31” Col. 5, lines 50-54).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the apparatus design of Galiasso, such that the slurry was discharged and transferred through a discharge piping to a solid-liquid separator (or filtration device), and wherein filtrate (washing solution) from the separator is recycled back to the discharge pipe at a predetermined pressure, as taught by Galiasso, for the invention disclosed by Roche. One would be motivated to do this in order to successfully transfer and control the flow of the slurry being discharged from the high pressure vessel while deagglomerating the slurry and flushing the discharge pipe from any particles adhering to it (see 

Regarding Claim 2, Roche is silent to pressure values for supplying solutions for the filtration steps.
Galiasso teaches wherein the pressure must be adequately controlled between the particulate discharging from the reaction vessel and to the solid/liquid separator, and also between the separator and the reaction vessel, such that the pressure differential does not damage the catalyst or cause downstream issues of solid particle entrapment (“special attention…to control of differential pressure between separator 30 and the particulate…around 50-100 psig…adjusted stage-by-stage during the particulate withdrawal…flow rate in inlet 22 is increased gradually....maintained or decreased…differential pressure between reactor 10 and separator 30 could be increased to…value indicated above…Above this value...catalyst…damaged…solid carry over to second separator” Col. 6, lines 40-45; 50-100 psig is equivalent to about 0.34-0.69 MPa). Galiasso further teaches wherein the pressure differential between the particles from the reaction vessel and the separator, and also between the reaction vessel and the separator, must therefore be about 0.34-0.68Mpa. Galiasso does not specifically disclose wherein the washing solution is introduced to the discharge pipe at this pressure differential respective to the reaction vessel, but teaches that the flow rate of the washing solution is modified according to this pressure range. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the flow rate and therefore the pressure of the washing solution supplied to the discharge pipe to be 0.34-0.68 MPa less than the internal pressure of the reaction vessel and the particles discharging therefrom, as taught by Galiasso, for the invention disclosed by Roche and Galiasso. One would be motivated to do this in order to not overshoot the slurry downstream of the solid-liquid separator, or to damage any catalyst or valve connections. Additionally, absent criticality to the range, it would be obvious to one of ordinary skill in the art to modify the pressure of the washing solution supply to the discharge piping such that it is supplied at a pressure lower than an internal pressure of the reaction tank by 0.2 MPa to 1.0 MPa as claimed, as a means to successfully transfer slurry particles through the discharge pipe to the separator, and because the claimed values are merely an optimum or 

Regarding Claims 3 and 5, Roche in view of Galiasso disclose wherein the filtrate obtained by subjecting the recovered nickel powder slurry to solid-liquid separation is used as the washing solution (see Galiasso Fig. 1, filtrate, recovered from separator 30 by means of line 33 and separator 34, is fed through line 31 to be recycled back to line 22, the washing solution supply, which then provides washing solution to discharge pipe 21).

	Regarding Claim 4, Roche disclose a nickel powder production device in which a nickel sulfate-ammine complex solution is reacted with hydrogen gas under a high pressure to obtain a nickel powder slurry containing nickel powder (“process…for the recovery of a metallic nickel product in a solvent extraction process” Abstract; see Fig. 1, nickel powder achieved after solid-liquid separation), the device comprising: 
a reaction tank in which a nickel sulfate-ammine complex solution is reacted with hydrogen gas to produce nickel powder (“reductive precipitation of nickel by hydrogen from a nickel ammine complex in a high strength ammonia solution….involves the hydrogen reduction of…nickel ammine sulphate complex in a high strength ammonia solution to produce a metallic nickel product” [0001]; “solution…was charged into a…autoclave…heating applied…hydrogen gas was introduced to increase the pressure to 900 psi” [0063]); 
Roche does not explicitly disclose wherein there is discharge piping for connecting to the reaction tank for discharging the nickel powder slurry from the reaction tank; however it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as well known and efficient means to remove liquid comprising material from a vessel, particularly an autoclave, such that one would not have to manually or physically transfer caustic material. 
Roche discloses a filtration step (“precipitated metallic nickel was recovered from the resultant mixture” [0063]; “metallic nickel recovered by the process is washed and solid nickel is recovered by convention means such as filtration” [0055]; see Fig. 2, slurry mixture leaves autoclave step and is filtered 
Additionally, Roche does not specifically disclose wherein the discharge piping connects the reaction tank to such a depressurization tank, of filtration tank. However, as similar to above for removing slurry from the pressure vessel, it would have been obvious to one of ordinary skill in the art to discharge the slurry through the discharging pipe such that the discharging pipe also connected to the next vessel and process step, the filtration step, as indicated by the steps disclosed by Roche (see fig. 2), as a well-known and efficient means to remove liquid comprising material from a vessel, particularly an autoclave, to another vessel, such as a tank, so that one would not have to manually or physically transfer caustic material. 
Roche teaches supplying washing solution to the separation device (see Fig. 2) but does not disclose washing piping that is connected to the discharge piping which supplies a washing solution to the discharge piping.

Galiasso teaches a high pressure reaction apparatus wherein a slurry from a pressure vessel is discharged through a discharge piping to a depressurization, or separation, tank which may bring the slurry to normal pressure without impacting continuous reactions from the reaction vessel (“efficient, expeditious and effect method and apparatus for discharging particulate solid in admixture with fluid from a high pressure vessel” Col. 1, lines 40-43; “removing particulate solid in admixture…from a high pressure hydrogenation zone” Col. 1, 50-52; “high pressure vessel…providing a discharge tube communicating with the particulate solid running from the base…of said vessel…to discharge said particulate out of the vessel via said discharge tube” Col. 1, line 64– Col. 2; “removing particulate catalyst from…reactor which operates at a high pressure…without disturbing operation of the reactor and without damage to the catalyst” Col. 3, lines 17-22; “liquid and gaseous products are separated from the catalyst in the separator…liquid…catalyst material…removed…for recycling” Col. 3, lines 65- Col. 4, line 4; “demetalization” Col. 4, line 7; “catalysts can be...nickel…their sulfides” Col. 13-15; “discharge said 
Specifically, Galiasso teaches wherein the pressure differential from the particles leaving the pressure vessel in the discharge piping, and the separator, must be controlled such that the separator would be at lower pressures than the particles leaving the pressure vessels (depressurized), in order to produce the correct flow rate of particles to the separator and have the correct pressure differential between the high pressure vessel and separator (“control the differential pressure between separator 30 and the particulate…during the particulate withdrawal procedure” Col. 6, line 28-32; “to assist solid removal, the differential pressure between the reactor 10 and separator 30 could be increased” Col. 6, line 40-42). 
Galiasso further teaches wherein the solids leaving the separation tank are transferred to storage (“particulate material is separated from the slurry and discharged out the bottom…for…storage” Col. 5, lines 47-50). One of ordinary skill in the art would appreciate that such a separator would therefore be capable of bringing the slurry to an even lower pressure after separation in order to then store the separated solid particulate material.
Galiasso further teaches wherein washing fluid, or recycled liquid filtrate from the depressurization tank, is provided to the discharging pipe via a washing piping connected to the discharging pipe, wherein the solution, or recycled liquid or filtrate, may be supplied to the discharging pipe in order to induce proper discharge of the slurry and help deagglomerate the slurry (“additional liquid 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the high pressure reaction apparatus design of Galiasso, such that the slurry was discharged and transferred through a discharge piping to a depressurization tank, or solid-liquid separator or filtration, and wherein washing pipe is connected to the discharge piping, as taught by Galiasso, for the invention disclosed by Roche. One would be motivated to have this arrangement and piping configuration in order to continuously recover nickel product without interrupting the reactions in the pressure vessel (Galiasso, “removing particulate catalyst from…reactor which operates at a high pressure…without disturbing operation of the reactor and without damage to the catalyst” Col. 3, lines 17-22; see Fig. 1 and recycling of catalyst and solutions), while successfully transferring and controlling the flow of the slurry being discharged from the high pressure vessel so that the slurry is not only properly separated into liquid and solids in a filtration step, but also so that washing solution may deagglomerate the slurry and flush the discharge pipe from any particles adhering to it with the fluid supplied by the connected washing piping (see teaching above). 

Claim 1-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 4761177 A) in view of Galiasso (cited by Applicant in IDS filed, February 25, 2020, US 4801432 A).
Regarding Claim 1, Chou discloses a nickel powder production method (“hydrometallurgical method for producing…nickel powders” Col. 1, lines 5-7), the method comprising 

the nickel powder slurry is discharged and transferred from the reaction tank in which the slurry containing nickel powder is produced (“reaction mass is filtered” Col. 3, line 6; see Fig. 1, slurry leaves reaction vessel and is filtered).

	Chou does not explicitly disclose wherein the slurry is discharged through discharge piping; however it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as well known and efficient means to remove liquid comprising material from a vessel, especially an autoclave, such that one would not have to manually or physically transfer caustic material. 
Chou does not however disclose wherein washing solution is supplied to the discharge piping and at a predetermined pressure. 
Galiasso teaches a method, and apparatus thereof, wherein a slurry from a pressure vessel is discharged through discharge piping to a separation tank and wherein the liquid filtrate is then recycled (“efficient, expeditious and effect method and apparatus for discharging particulate solid in admixture with fluid from a high pressure vessel” Col. 1, lines 40-43; “removing particulate solid in admixture…from a high pressure hydrogenation zone” Col. 1, lines 50-52; “high pressure vessel…providing a discharge tube communicating with the particulate solid running from the base…of said vessel…to discharge said particulate out of the vessel via said discharge tube” Col. 1, line 64– Col. 2; “liquid and gaseous products are separated from the catalyst in the separator…liquid…catalyst material…removed…for recycling” Col. 
Galiasso further teaches wherein the recycled liquid or filtrate may be recycled back to the discharging pipe at a predetermined pressure in order to induce proper discharge of the slurry and help deagglomerate the slurry (“additional liquid feedstock is introduced via second inlet 22…force the catalyst out discharge tube 21…operative even when the catalyst is adhered…liquid pressure…breaks up the lumps of catalyst…significant advantage over procedures employed” Col. 5, lines 27-43; “special attention…control of differential pressure between separator 30 and the particulate…around 50-100 psig…adjusted stage-by-stage during the particulate withdrawal…flow rate in inlet 22” Col. 6, lines 28-35; “differential pressure…above this value...catalyst…damaged…solid carry over to second separator” Col. 6, lines 40-45). Galiasso further teaches wherein the solution may be used for flushing the lines (“liquid…separated from the slurry via line 33…for…recycling…liquid may be transferred…via line 42 to flush discharge line 31” Col. 5, lines 50-54).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the apparatus design of Galiasso, such that the slurry was discharged and transferred through a discharge piping to a solid-liquid separator (or filtration device), and wherein filtrate (washing solution) from the separator is recycled back to the discharge pipe at a predetermined pressure, as taught by Galiasso, for the invention disclosed by Chou. One would be motivated to do this in order to successfully transfer and control the flow of the slurry being discharged from the high pressure vessel while deagglomerating the slurry and flushing the discharge pipe from any particles adhering to it (see teaching above), and while not requiring new solution to be added to the system thus increasing efficiency and cost effectiveness. 


Galiasso teaches wherein the pressure must be adequately controlled between the particulate discharging from the reaction vessel and to the solid/liquid separator, and also between the separator and the reaction vessel, such that the pressure differential does not damage the catalyst or cause downstream issues of solid particle entrapment (“special attention…to control of differential pressure between separator 30 and the particulate…around 50-100 psig…adjusted stage-by-stage during the particulate withdrawal…flow rate in inlet 22 is increased gradually....maintained or decreased…differential pressure between reactor 10 and separator 30 could be increased to…value indicated above…Above this value...catalyst…damaged…solid carry over to second separator” Col. 6, lines 40-45; 50-100 psig is equivalent to about 0.34-0.69 MPa). Galiasso further teaches wherein the pressure differential between the particles from the reaction vessel and the separator, and also between the reaction vessel and the separator, must therefore be about 0.34-0.68Mpa. Galiasso does not specifically disclose wherein the washing solution is introduced to the discharge pipe at this pressure differential respective to the reaction vessel, but teaches that the flow rate of the washing solution is modified according to this pressure range. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the flow rate and therefore the pressure of the washing solution supplied to the discharge pipe to be 0.34-0.68 MPa less than the internal pressure of the reaction vessel and the particles discharging therefrom, as taught by Galiasso, for the invention disclosed by Chou and Galiasso. One would be motivated to do this in order to not overshoot the slurry downstream of the solid-liquid separator, or to damage any catalyst or valve connections. Additionally, absent criticality to the range, it would be obvious to one of ordinary skill in the art to modify the pressure of the washing solution supply to the discharge piping such that it is supplied at a pressure lower than an internal pressure of the reaction tank by 0.2 MPa to 1.0 MPa as claimed, as a means to successfully transfer slurry particles through the discharge pipe to the separator, and because the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 



	Regarding Claim 4, Chou disclose a nickel powder production device in which a nickel sulfate-ammine complex solution is reacted with hydrogen gas under a high pressure to obtain a nickel powder slurry containing nickel powder (“hydrometallurgical method for producing…nickel powders” Col. 1, lines 5-7), the device comprising: 
a reaction tank in which a nickel sulfate-ammine complex solution is reacted with hydrogen gas to produce nickel powder (“production of nickel….by pressurized hydrogen reduction of aqueous ammoniacal sulfate solutions” Col. 1, lines 14-16; “starting sulfate solution…contain…nickel…addition of a base, e.g., ammonia…sufficient base is added…to render the solution neutral...and to maintain the solution rich in metal ions” Col. 2, lines 56-67; “powder produced from hydrogen reduction of a sulfate solution” Col. 3, lines 11-12; “NH4OH…added to the cobalt sulfate solution…then subjected to hydrogen reduction” Col. 4, lines 1-5; one of ordinary skill in the art would appreciate that Chou teaches alternatively using nickel sulfate in place of cobalt sulfate, see above; further one of ordinary skill in the art would appreciate that addition of ammonia to nickel sulfate solution would create nickel sulfate-ammine complex solution;  “hydrogen reduction, the autoclave is operated at a pressure of about 300 to about 700 pounds per square inch gage (psig)” Col.3, lines 3-5).	Chou does not explicitly disclose wherein there is discharge piping for connecting to the reaction tank for discharging the nickel powder slurry from the reaction tank; however it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as well known and efficient means to remove liquid comprising material from a vessel, particularly an autoclave, such that one would not have to manually or physically transfer caustic material. 
Chou discloses a filtration step, which one of ordinary skill in the art would appreciate occurs in a vessel such as a tank, but does not specifically disclose a depressurization tank that depressurizes the 

Chou does not disclose washing piping that is connected to the discharge piping which supplies a washing solution to the discharge piping.

Galiasso teaches an apparatus wherein a slurry from a pressure vessel is discharged through a discharge piping to a depressurization, or separation, tank which may bring the slurry to normal pressure (“efficient, expeditious and effect method and apparatus for discharging particulate solid in admixture with fluid from a high pressure vessel” Col. 1, lines 40-43; “removing particulate solid in admixture…from a high pressure hydrogenation zone” Col. 1, lines 50-52; “high pressure vessel…providing a discharge tube communicating with the particulate solid running from the base…of said vessel…to discharge said particulate out of the vessel via said discharge tube” Col. 1, line 64– Col. 2; “liquid and gaseous products are separated from the catalyst in the separator…liquid…catalyst material…removed…for recycling” Col. 3, lines 65- Col. 4, line 4; “demetalization” Col. 4, line 7; “catalysts can be...nickel…their sulfides” Col. 13-15; “discharge said particles out of reaction 10 via discharge tube 21” Col. 5, lines 8-9; “particulate material…removed from reactor 10 via discharge tube 21 is transported to…separator 30…particulate material is separated from the slurry and discharged…via discharge line 31 and a rotating…valve 32 for…storage…liquid…separated from the slurry via line 33…for…recycling…liquid may be 
Galiasso also teaches wherein the pressure differential from the particles leaving the pressure vessel in the discharge piping, and the separator, must be controlled such that the separator would be at lower pressures than the particles leaving the pressure vessels (depressurized), in order to produce the correct flow rate of particles to the separator and have the correct pressure differential between the high pressure vessel and separator (“control the differential pressure between separator 30 and the particulate…during the particulate withdrawal procedure” Col. 6, line 28-32; “to assist solid removal, the differential pressure between the reactor 10 and separator 30 could be increased” Col. 6, line 40-42).
Galiasso further teaches wherein the solids leaving the separation tank are transferred to storage (“particulate material is separated from the slurry and discharged out the bottom…for…storage” Col. 5, lines 47-50). One of ordinary skill in the art would appreciate that such a separator would therefore be capable of bringing the slurry to an even lower pressure after separation in order to then store the separated solid particulate material.
Galiasso further teaches wherein washing fluid, or recycled liquid filtrate from the depressurization tank, is provided to the discharging pipe via a washing piping connected to the discharging pipe, wherein the solution, or recycled liquid or filtrate, may be supplied to the discharging pipe in order to induce proper discharge of the slurry and help deagglomerate the slurry (“additional liquid feedstock is introduced via second inlet 22…force the catalyst out discharge tube 21…operative even when the catalyst is adhered…liquid pressure…breaks up the lumps of catalyst…significant advantage over procedures employed” Col. 5, lines 27-43; “special attention…control of differential pressure between separator 30 and the particulate…around 50-100 psig…adjusted stage-by-stage during the particulate withdrawal…flow rate in inlet 22” Col. 6, lines 28-35; “differential pressure…above this value...catalyst…damaged…solid carry over to second separator” Col. 6, lines 40-45). Galiasso further teaches wherein the solution may be used for flushing the lines (“liquid…separated from the slurry via line 33…for…recycling…liquid may be transferred…via line 42 to flush discharge line 31” Col. 5, lines 50-54).

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Takaishi (U.S. Patent No. US 10518332 B2) in view of Galiasso (US 4801432 A). 
Regarding Claim 1, Taikashi (Claim 1) claims“a method for producing nickel powder, the method comprising: supplying a nickel sulfate ammine complex solution…to a reaction container…supplying hydrogen gas…so that nickel ions in the nickel sulfate ammine complex solution are reduced to nickel…to obtain reduced nickel powder…transferring a reacted slurry…to a pressurized storage container which is connected to the reaction container…maintained at…an internal pressure of the reaction container or lower...by a range of 0.2 MPa to 1MPa….reducing the pressure of the pressurized storage container” (Claim 1). While Taikashi does not expressly claim the feature ‘wherein the slurry is transferred by a ‘discharge piping’, it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as piping is a well known and efficient means to remove liquid-comprising material from a vessel, especially an autoclave, such that one would not have to manually or physically transfer caustic material. 
Galiasso teaches a similar invention of a reaction vessel connected to a depressurization container connected by discharging piping (see Fig. 2, reaction vessel 10 connected to separator 30 through discharge piping 21; “control the differential pressure between separator 30 and the particulate…during the particulate withdrawal procedure” Col. 6, line 28-32; “to assist solid removal, the differential pressure between the reactor 10 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventionto have used the apparatus design of Galiasso, such that the slurry was discharged and transferred through a discharge piping and wherein washing pipe is connected to the discharge piping, as taught by Galiasso, for the invention disclosed by Taikashi. One would be motivated to have this washing piping arrangement in order to successfully transfer and control the flow of the slurry being discharged from the high pressure vessel to the depressurization vessel, while also deagglomerating the slurry and flushing the discharge pipe from any particles adhering to it with the fluid supplied by the connected washing piping (see teaching above). 
 Therefore, Taikashi in view of Galiasso disclose all the features required by Claim 1.


Therefore, Taikashi in view of Galiasso disclose all the features required by Claim 1 and further Claim 2.

Regarding Claim 4, Taikashi (Claim 1) claims “a method for producing nickel powder, the method comprising: supplying a nickel sulfate ammine complex solution…to a reaction container…supplying hydrogen gas…so that nickel ions in the nickel sulfate ammine complex solution are reduced to nickel…to obtain reduced nickel powder…transferring a reacted slurry…to a pressurized storage container which is connected to the reaction container…maintained at…an internal pressure of the reaction container or lower...by a range of 0.2 MPa to 1MPa….reducing the pressure of the pressurized storage container…to recover the reduced nickel powder” (Claim 1). One of ordinary skill in the art would appreciate that reduction of the pressurized storage vessel to extract the reduced nickel powder read on the language ‘depressurization tank’ and one which were to bring the slurry to normal pressure (see claim interpretation above). While Taikashi does not claim wherein the slurry is transferred by a ‘discharge piping’, it would have been obvious to one of ordinary skill in the art to discharge the slurry through a pipe as well known and efficient means to remove liquid comprising material from a vessel, especially an autoclave, such that one would not have to manually or physically transfer caustic material. 
Taikashi does not expressly disclose washing piping, however, Galiasso teaches a similar invention of a reaction vessel connected to a depressurization container connected by discharging piping 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the apparatus design of Galiasso, such that the slurry was discharged and transferred through a discharge piping and wherein washing pipe is connected to the discharge piping, as taught by Galiasso, for the invention disclosed by Taikashi. One would be motivated to have this washing piping arrangement in order to successfully transfer and control the flow of the slurry being discharged from the high pressure vessel to the depressurization vessel, while also deagglomerating the slurry and flushing the discharge pipe from any particles adhering to it with the fluid supplied by the connected washing piping (see teaching above). 


Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 4 of Takaishi (U.S. Patent No. US 10518332 B2) in view of Galiasso (US 4801432 A). 
Regarding Claims 3 and 5, Taikashi (Claim 1) claims all the features required by Claim 1 of the instant invention – see above. Taikashi (Claim 4) further claims wherein the slurry solution is subjected to solid-liquid separation to produce filtrate (“extracted reacted slurry is subjected to a solid-liquid separation to recover the nickel powder”). Taikashi does not claim wherein this filtrate may be used as the washing solution but Galiasso further teaches wherein washing solution may be that of the filtrate obtained by subjecting the recovered nickel powder slurry to solid-liquid separation is used as the washing solution in order to recycle solution (see Galiasso Fig. 1, filtrate, recovered from separator 30 by means of line 33 and separator 34, is fed through line 31 to be recycled back to line 22, the washing solution supply, which then provides washing solution to discharge pipe 21). It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the filtrate from solid-liquid separation of the slurry as the washing solution as taught by Galiasso for the invention disclosed by Taikashi in order to recycle solution for a more cost efficient process.
Therefore, Taikashi in view of Galiasso render obvious the claim features such that the scope of the claims issued would be an unjust extension of the right to exclude..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731